/

N\

FILED
056132012

Clerk, U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Courts for the District of Co|umb|a
Tom Franklin, Jr.,
Plaintiff,
5 q 5) ¢")»‘1
v. : Civil Action No. 19 ¢vll,£¢ f

Secretary of Agriculture Tom Vilsack,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. For the reasons stated below, the Court will grant the application and
dismiss the complaint

"Article III of the United States Constitution limits the judicial power to deciding ‘Cases
and Controversies."’ In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
Const. art, III, § 2), cert. deniea', __ U.S. __, 129 S. Ct. 1918 (2009). A party has standing for
purposes of Article III if his claims "spring from an ‘injury in fact’ -- an invasion of a legally
protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’
to the challenged act of the defendant, and likely to be redressed by a favorable decision in the
federal court." Navegar, Inc. v. Unz`tea' States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujcm
v. Defenders of Wildlz`fe, 504 U.S. 555, 560-61 (1992)). Standing may be denied to a litigant who
seeks to assert the rights of a third party. Navegar, 103 F.3d at 998.

In the instant action, plaintiff, a resident of Fort Worth, Texas, appears to assert the rights

of other individuals and "African American Nonprofits" which had applied for and wrongfully had

been denied loans and grants purportedly available through programs of the United States
Department of Agriculture. Compl. at 1. He further alleges that defendant failed to investigate
claims of discrimination brought since 1983. Id. at 1-2. The allegations in the instant complaint
are remarkably similar to those alleged in a consolidated action brought in 2002 by James Reedom,
Jr., and other individuals in Fort Worth, Texas, where the Court found on a factually developed
record that the individuals were not the real parties in interest because "[t]he Rural Business
Enterprise Grants for which plaintiffs applied were only available to non-profit corporations and
other legal entities, not to individuals." Reedom v. Venemarz, Civ. Action Nos. 02-1031, 02-0415
(JDB) (D.D.C. Nov. 14, 2002), Mem. Op. at 1 [Dkt. # 12]; see also Frariklin v. Vilsack, Misc.
Action No. ll-0206 (D.D.C. Apr. 15, 201l) (denying informa pauperis status to plaintiff in a
similarly pled action where "[p]resumably, the plaintiff is suing in his capacity as an officer of a
non-profit development corporation,” which, as an artificial entity, cannot proceed in forma
pauperis). Plaintiff has no standing to assert claims on behalf of any organization or any other

individual. Therefore, the complaint will be dismissed A separate Order accompanies this

i»l&l…o

Unilted_§ates District Judge

Memorandum Opinion.